
	
		II
		109th CONGRESS
		2d Session
		S. 4095
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the period in which the State of Louisiana may
		  spend funds from the additional allotment provided to the State under the
		  Social Services Block Grant program for necessary expenses related to the
		  consequences of Hurricane Katrina and other hurricanes in the Gulf of Mexico in
		  2005.
	
	
		1.Extension of period for
			 expenditure of additional SSBG allotment for necessary expenses related to the
			 consequences of Hurricane Katrina and other hurricanes in the Gulf of Mexico in
			 2005Notwithstanding section
			 2002(c) of the Social Security Act (42 U.S.C. 1397a(c)), the additional
			 allotment for the State of Louisiana from amounts appropriated under the
			 heading Social Services Block Grant, under the heading
			 Administration for Children and Families, under the heading
			 Department of Health and Human Services of the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148, 119 Stat.
			 2768) shall remain available for obligation through September 30, 2008.
		
